          Case 0:17-cv-62255-MGC Document 73-10 Entered on FLSD Docket 10/18/2019 Page 1 of 1


                          Exhibit 4 to DeWitt Declaration
                          MEG Proceeds from DPA Sales
 1                                                           $    1,115,012.88 $    3,919,790.37 $      2,805,777.49
                                                                   Debt                                Proceeds
No. Issuer                                                   Purchase Amount       Proceeds           Minus DPA
 6   Column6                                                     Column1            Column2            Column3

1    ALUF HOLDINGS INC - AHIX                                $     75,000.00   $    141,425.09    $      66,425.09
2    AXXESS PHARMA INC - AXXE                                $     10,000.00   $           -      $     (10,000.00)
3    BULOVA TECHNOLO - BTGI                                  $     25,000.00   $     15,333.71    $      (9,666.29)
4    CD INTERNATIONAL ENTERPRISES INC - CDII                 $     25,000.00   $     53,496.06    $      28,496.06
5    Daniels Corp Advisory - DCAC                            $     45,000.00   $    106,046.24    $      61,046.24
6    DEWMAR INTERNATIONAL BMC INC - DEWM                     $     17,500.00 $      396,418.31 $        378,918.31
7    EAST COAST DIVERSIFIED - ECDC                           $     25,000.00 $        49,250.00 $        24,250.00
8    ELRAY RES INC - ELRA                                    $     20,000.00 $         1,087.38 $       (18,912.62)
9    ENERGY REVENUE AMERICA INC - ERAO                       $      1,000.00
10   EYES ON THE GO INC - AXCG                               $     14,676.00 $        64,876.65 $        50,200.65
11   GOLD & SILVER MINING OF NEVADA INC - CJTF               $     69,841.23 $      144,416.09    $      74,574.86
12   GOLD & GEMSTONE MINING INC - GGSM                       $     11,000.00 $       31,444.71    $      20,444.71
13   GREEN ENERGY ENTERPRISES INC - GYOG                     $     15,000.00 $       32,056.18    $      17,056.18
14   GREENFIELD FARMS FOOD INC - GRAS                        $      6,250.00 $        1,641.01    $      (4,608.99)
15   GRID PETROLEUM CORP / SIMLATUS CORP - GRPR              $     16,000.00 $       39,437.62    $      23,437.62
16   HALBERD CORPORATION - HALB                              $     15,000.00 $       19,491.94    $       4,491.94
17   HALITRON INC - HAON                                     $     20,184.10 $       30,997.14    $      10,813.04
18   HEALTHNOSTICS INC - HNSS                                $      1,000.00 $       10,789.79    $       9,789.79
19   GRILLIT INC - GRLT                                      $     21,500.00 $      105,443.36    $      83,943.36
20   HYBRID COATING TECHNOLOGIES - HCTI                      $     32,000.00 $      119,906.03    $      87,906.03
21   IN OVATIONS HOLDING INC - INOH                          $     55,000.00 $      132,392.66    $      77,392.66
22   INDO GLOBAL EXCHANGE(S) - IGEX                          $     18,049.00 $       47,333.65    $      29,284.65
23   INOLIFE TECHNOLOGIES INC - INOL                         $     20,000.00 $       13,356.38    $      (6,643.62)
24   INTERNETARRAY INC - INAR                                $      6,000.00 $       86,840.34    $      80,840.34
25   LAS VEGAS RAILWAYS - XTRN                               $     66,800.00 $      143,592.01 $         76,792.01
26   LIG ASSETS INC - LIGA                                   $     50,000.00 $       93,732.86 $         43,732.86
27   MEDICAL CARE TECHNOLOGIES - MDCE                        $      9,281.50   $      24,484.20   $    15,202.70
28   MINING GLOBAL INC - MNGG                                $     14,000.00   $      28,000.00   $    14,000.00
29   MYCHECK INC - MYEC                                      $     47,176.39   $   1,323,679.09   $ 1,276,502.70
30   NEXT GALAXY CORP - NXGA                                 $     30,000.00   $      40,101.46   $    10,101.46
31   NORTH AMERICAN CANNABIS HOLDINGS INC - USMJ             $     15,000.00   $            -     $   (15,000.00)
32   PM&E INC - PMEA                                         $     12,500.00   $            -     $   (12,500.00)
33   POTNETWORK HOLDINGS INC - POTN                          $     25,000.00   $      47,286.65   $    22,286.65
34   PPJ HEALTHCARE ENTERPRISES - PPJE                       $    155,254.66   $     315,182.96   $   159,928.30
35   QUASAR AEROSPACE INDUSTRIES - GYOG                      $     25,000.00   $      73,405.95   $    48,405.95
36   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH            $     60,000.00   $      59,719.40   $      (280.60)
37   SEVEN ARTS ENTERTAINMENT INC - SAPX                     $     15,000.00 $        63,842.80 $        48,842.80
38   URBAN AG CORP - AQUM                                    $     25,000.00 $        63,282.65 $        38,282.65




                                               Page 1 of 1
